DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on January 19, 2021 is acknowledged.  Claims 1 and 8-9 are amended, Claim 17 is canceled, and Claim 18 is new.  Thus, Claims 1-16 and 18 are pending and are further examined on the merits in the U.S. National stage application. 

Specification
The amendments to the Specification are acceptable (pp. 2 and 3 of Applicants’ reply filed on January 19, 2021).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	SCROLL COMPRESSOR WITH MOVEABLE SCROLL WRAP AND DISCHARGE PORT HAVING OFFSET PORTION THAT ARE ARRANGED TO OPERATIVELY PROVIDE LOW AND HIGH FLOW RATES OF COMPRESSED FLUID DISCHARGED FROM A COMPRESSION CHAMBER TO THE DISCHARGE PORT 

Claim Objection
The claims are objected to because of the following informalities:  
		“is 90o or more greater than the second rotation angle positon.” (Claims 6, lines 2 and 3, and Claims 12, 15, and 16) should be “is greater than or equal to 90o of [[
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “a discharge port being configured to discharge the fluid from the compression chambers being formed in the fixed scroll” (Claim 1, lines 8 and 9) and the phrase “the movable scroll wrap at least partially covering the discharge port and in s in line 9.   

Allowable Subject Matter
Claims 1-16 and 18 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowability
The following is a statement of reasons for the indication of allowable subject matter:  
			The scroll machine as claimed (and which was persuasively argued by Applicants on pp. 11, first full paragraph Applicants’ reply that are features that YOSHII (JP 08-021381A) does not disclose) including specifically that:
	
	“a profile of the discharge port including Page 4 of 13Appl. No. 16/320,446 Amendment dated January 19, 2021 
		Reply to Office Action of October 9, 2020 a section configured to coincide with a profile of an outer edge of the movable scroll wrap when the crankshaft is at a prescribed rotation angle position disposed between the first rotation angle position and the third rotation angle position, and 

as is recited in Claim 1, last nine (9) lines.  Dependent Claims 2-16 and 18 are also indicated as allowable subject matter by virtue of being dependent on Claim 1.   
			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on January 19, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) an objection to a drawing, and
 			(ii) the 35 U.S.C. 112, second paragraph rejections.
which are hereby withdrawn by the Examiner.  

Applicants assert that YOSHII does not disclose an amended portion of Claim 1 (p. 11, first full paragraph of Applicants’ reply filed on January 19, 2021) that now recites a prescribed rotation angle position of the crankshaft at which a section of the profile of the discharge port coincides with a profile of an outer edge of the movable scroll wrap, and that the offset portion is offset to an outer side of the discharge port with respect to 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday February 1, 2021

/Mary Davis/Primary Examiner, Art Unit 3746